Citation Nr: 0413844	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-16 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to accrued benefits based upon a claim of clear 
and unmistakable error in a March 1997 rating decision that 
was pending at the time of the veteran's death.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1953 to July 
1957.  He died on October [redacted], 2002.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, that denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.  In the notice letter pertaining to this 
adverse rating decision mailed to the appellant in January 
2003, the RO also denied entitlement to Dependency and 
Indemnity Compensation (DIC) based on a service-connected 
cause of the veteran's death; denied entitlement to death 
pension benefits; and denied entitlement to accrued benefits.  
By this same letter, the appellant also was notified of her 
appellate rights.

In a Notice of Disagreement received at the RO in February 
2003, the appellant only disagreed with the denial of her DIC 
and accrued benefits claims.  In May 2003, the RO furnished 
the appellant and her service representative with a statement 
of the case which addressed the issues of entitlement to DIC 
based on a service-connected cause of the veteran's death and 
entitlement to accrued benefits.  The appellant perfected a 
timely appeal when she filed a substantive appeal (VA Form 9) 
in June 2003.  As such, the Board observes that there is no 
indication from the appellant's notice of disagreement and 
her substantive appeal that she sought to initiate an appeal 
challenging her eligibility for death pension benefits.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The immediate cause of the veteran's death was adult 
respiratory distress syndrome due to pneumonia and 
cardiogenic shock.

3.  At the time of the veteran's death, service connection 
was in effect for tinnitus, left ear, and hearing loss in the 
left ear, with a combined overall disability rating of 10 
percent.

4.  The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and any disability 
that was manifested in or was related to his period of 
military service.

5.  An appeal of a December 2001 rating decision denying CUE 
in a March 1997 rating decision was pending at the time of 
the veteran's death.

6.  The appellant filed a timely claim for accrued benefits.

7.  The March 1997 rating decision which denied the claim for 
service connection for a myocardial infarction was adequately 
supported by and consistent with the evidence then of record.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death. 38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1310, 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.300, 3.301, 3.303, 
3.307, 3.309, 3.310(a), 3.312 (2003).

2.  The March 1997 rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a).

3.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. §§ 5107(b), 5121 (West 2002); 38 
C.F.R. §§ 3.102, 3.326, 3.1000 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veteran Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

Here, the RO provided notice to the appellant of the evidence 
needed to substantiate the claim of entitlement to service 
connection for the cause of the veteran's death.  In a letter 
dated in October 2002, prior to the adjudication of the 
claim, the appellant and her representative were informed of 
VA's obligations to notify and assist claimants under the 
VCAA, and they were notified of what records VA would attempt 
to obtain on behalf of the appellant, what records the 
appellant was expected to provide in support of her claim, 
and the need for her to submit any information or evidence 
she had.  The appellant and her representative also were 
provided with a copy of the appealed rating decision and a 
statement of the case.  These documents provided them with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding her claim and 
the requirement to submit medical evidence that established 
entitlement to service connection for the cause of the 
veteran's death.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the appellant's behalf.  Thus, the Board observes that all of 
the aforementioned correspondences informed the appellant of 
the evidence she was responsible for submitting and what 
evidence VA would obtain in order to substantiate her claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's available service medical records and post-service 
private medical records.  Further, after the October 2002 
notice letter was issued, the appellant's representative 
advised VA that the appellant had no further evidence to 
submit.  Under the circumstances in this case, the appellant 
has received the notice and assistance contemplated by law 
and adjudication of the claim of entitlement to service 
connection for the cause of the veteran's death poses no risk 
of prejudice to the appellant.  See Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

With respect to the claim for accrued benefits, the Board 
notes that the claim pending at death upon which the accrued 
claim is based was a claim of clear and unmistakable error.  
Inasmuch as this issue under consideration involves a 
question of clear and unmistakable error, the VCAA is not for 
application.  See Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Parker v. Principi, 15 Vet. App. 407 (2002).  


Factual Background

A review of the veteran's death certificate indicates that he 
died on October [redacted], 2002, at 67 years of age.  According to 
the death certificate, the veteran's immediate cause of death 
was adult respiratory distress syndrome due to pneumonia and 
cardiogenic shock.  It was noted that there had been three 
days between the onset of this condition and the veteran's 
death, and no autopsy was performed.

As relevant to the appellant's claim of entitlement to 
service connection for the cause of the veteran's death, the 
evidence includes the veteran's available service medical 
records, rating decisions issued by the RO in June 1978, 
March 1993, April 1997, June 1999, December 2001, and October 
2002, the veteran's treatment records from E.J.W., M.D., 
received at the RO in October 1993, a Decision Review Officer 
(DRO) Conference Report issued in October 2002, and lay 
statements.

Following the filing of the veteran's claim of entitlement to 
service connection for hearing loss with tinnitus in March 
1978, the National Personnel Records Center in St. Louis, 
Missouri, notified VA in April 1978 that the only available 
service medical record for the veteran was his May 1957 
separation physical examination.  A copy of this record was 
provided at that time.

A review of the veteran's May 1957 separation physical 
examination indicates that clinical evaluation revealed no 
pertinent results.  It was noted in the veteran's medical 
history that he had experienced tinnitus for the previous 2 
years and that an audiometer test showed 70 percent high tone 
hearing loss in the left ear.  The in-service examiner who 
conducted the veteran's separation physical examination 
concluded that this was not a severe disability.  In the 
summary of defects and diagnoses listed on this examination, 
it was noted that the veteran had hearing loss in the left 
ear.  His heart, vascular system, lungs, chest and endocrine 
system were normal.  The veteran was found qualified for 
separation from service.

By rating decision issued in June 1978, the RO granted the 
veteran's claim of entitlement to service connection for 
hearing loss in the left ear with tinnitus, evaluating it as 
zero percent disabling (non-compensable) effective March 10, 
1978 (the date of the veteran's original service connection 
claim).  The RO denied a claim for an increased rating in 
March 1993. 

In October 1993, the veteran submitted treatment records from 
E.J.W., M.D., and a statement in support of his claim of 
entitlement to service connection for a myocardial infarction 
due to in-service smoking.  The statement noted that the 
veteran reported that he had been in the Army Medical Corps 
in Korea during the Korean War where he smoked 11/2 to 2 packs 
of cigarettes per day that had been issued to him with his 
rations.  In a letter from Dr. E.J.W., dated in September 
1993 and attached to relevant treatment records, this 
physician stated that he had been treating the veteran since 
September 1974 and that the veteran had been a moderately 
heavy smoker from his period of active service until November 
1980.  He also stated that, on November 3, 1980, the veteran 
had suffered an acute myocardial infarction with an acute 
pericarditis with pericardial effusion that, in his opinion, 
was directly attributable to smoking.  

A review of the veteran's treatment records from Dr. E.J.W., 
received at the RO in October 1993, indicates that he was 
admitted to St. Mary's Hospital in November 1980, with acute 
onset substernal chest pain not associated with exertion.  
The veteran denied any history of hypertension, diabetes, or 
known heart disease.  Physical examination of the veteran 
revealed that he was in no acute distress but was complaining 
of moderately severe and squeezing chest pain.  X-rays of the 
veteran's chest were obtained and interpreted as showing mild 
cardiomegaly.  An electrocardiogram (EKG) was obtained and 
interpreted as being consistent with acute anterior septal 
wall myocardial infarction.  On discharge, it was noted that 
the veteran was asymptomatic.  No further assessment was 
provided.    

By rating decision issued in April 1997, the RO denied the 
veteran's claim of entitlement to service connection for a 
myocardial infarction.  In this decision, the RO noted that 
it had reviewed all of the evidence submitted by the veteran 
in October 1993, to specifically include the letter from Dr. 
E.J.W. and the medical records showing treatment for a 
myocardial infarction in 1980.  However, because there was no 
evidence of a current or chronic disability due to a 
myocardial infarction, the RO concluded that the veteran's 
claim should be denied.  As no appeal was initiated of this 
decision, it became final.  38 U.S.C.A. § 7105 (West 1996); 
38 C.F.R. §§ 20.302, 20.1103 (1996).

The veteran's service representative notified VA in November 
2001 that the veteran was claiming clear and unmistakable 
error (CUE) with respect to the April 1997 rating decision 
that had denied the claim of entitlement to service 
connection for a myocardial infarction.  By rating decision 
issued in December 2001, the RO concluded that the decision 
to deny service connection for a myocardial infarction did 
not constitute CUE.  The veteran disagreed with this decision 
later that same month.  Attached to this was a letter from 
M.L.D., M.D., in which this physician stated that, while 
operating on the veteran in late 2001, "it was apparent that 
he had suffered previous myocardial infarctions and had 
diffused scarring of his heart secondary to the myocardial 
infarctions which had damaged his heart to the point of 
leaving him functionally disabled."

A review of the DRO Conference Report dated in October 2002 
indicates that, at that time, the veteran's service 
representative notified VA that the veteran was in the 
hospital again and in serious condition and requested that 
the DRO review any pending claims.  

By rating decision issued in October 2002, the DRO concluded 
that the failure to assign an effective date earlier than 
January 23, 1998, to the veteran's service-connected tinnitus 
constituted CUE.  The DRO then assigned an effective date of 
January 23, 1997, to the veteran's service-connected 
tinnitus, and also denied the veteran's claim of entitlement 
to service connection for a myocardial infarction.  It was 
noted that, although the veteran's original claim of 
entitlement to service connection for a myocardial infarction 
had been previously finally denied in April 1997 and that, 
because the period for filing service connection claims due 
to tobacco addiction had expired, entitlement to service 
connection for disabilities due to tobacco addiction could no 
longer be granted.  

At the time that she filed her claim of entitlement to 
service connection for the cause of the veteran's death in 
October 2002, the appellant stated that she was claiming that 
the cause of the veteran's death was due to service.  

In November 2002, the appellant's service representative 
notified VA that the appellant had no further information to 
submit in support of her claim of entitlement to service 
connection for the cause of the veteran's death.

On a VA Form 646, "Statement Of Accredited Representative in 
Appealed Case," dated in June 2003, the appellant's service 
representative stated that the issue on appeal was 
entitlement to service-connected death due to smoking.  The 
representative contended that the denial of the veteran's 
claim of entitlement to service connection for a myocardial 
infarction in March 1997 constituted CUE.  He also attached 
duplicate copies of medical records that had been considered 
at the time of the unappealed March 1997 rating decision 
denying the veteran's claim of entitlement to service 
connection for a myocardial infarction.


Analysis

1.  SERVICE CONNECTION FOR CAUSE OF DEATH

The appellant and her service representative essentially 
contend on appeal that the veteran's death was related to a 
heart attack due to in-service smoking and, therefore, she is 
entitled to Dependency and Indemnity Compensation (DIC).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a) 
(2003).  In order to constitute the principal cause of death, 
the service-connected disability must be one of the immediate 
or underlying causes of death or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death; rather, it must be shown that there was a 
causal connection between the service-connected disability 
and the veteran's death.  38 C.F.R. §§ 3.312(b) and (c) 
(2003).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection could have been established.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for coronary artery disease and diabetes 
mellitus may be established based on a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the appellant's favor, the 
Board finds that the evidence does not support the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  There is simply no 
competent medical opinion on the record of this claim that 
links the cause of the veteran's death (i.e., adult 
respiratory distress syndrome due to pneumonia and 
cardiogenic shock) to service or to any disability related to 
service.  

The Board notes that the appellant has maintained throughout 
the pendency of this appeal that a heart attack (or 
myocardial infarction) due to a lifetime of smoking which 
began during service contributed to or caused the veteran's 
death.  However, for claims received after June 9, 1998, the 
law prohibits service connection for disability or death on 
the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service.  38 C.F.R. § 3.300 (2003).  As the appellant's claim 
for service connection for the cause of the veteran's death 
was received in October 2002, the law and not the evidence is 
dispositive as to this argument.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Furthermore, the Board notes that the immediate cause of 
death, as listed on the veteran's death certificate, was 
adult respiratory distress syndrome due to pneumonia and 
cardiogenic shock, with other significant conditions listed 
as coronary artery disease and diabetes mellitus.  The 
veteran's separation examination did not reveal the presence 
of any cardiovascular, respiratory or endocrine disorders.  
Furthermore, the appellant has not claimed, and the evidence 
does not show, that any of the conditions listed on the death 
certificate were incurred in or aggravated by service, or 
presented within one year following discharge from service.  
Specifically, there is no medical opinion linking any of the 
conditions noted on the death certificate to the veteran's 
military service, nor is there any evidence showing that the 
veteran's service-connected left ear hearing loss and 
tinnitus in any way contributed to his death.  Thus, the 
Board finds that the appellant's claim of entitlement to 
service connection for the cause of the veteran's death 
should be denied.

Finally, it is noted that, if the evidence shows that 
service-connected disability either caused death or 
contributed substantially or materially to the cause of 
death, Dependency and Indemnity Compensation (DIC) is 
warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5, 
3.312 (2003).  Because the veteran's death was not due to a 
service-connected disability, as shown above, the Board finds 
that the appellant is not entitled to DIC.  See Sabonis v. 
Brown, 6 Vet. App. 426, 460 (1994) (where the law and not the 
evidence is dispositive of the claim, the claim should be 
denied because of lack of entitlement under the law).

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2003).  The appeal is denied.


2.  ACCRUED BENEFITS

An application for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.  Claims for death pension, compensation, or 
dependency and indemnity compensation are deemed to include a 
claim for accrued benefits if supported by the facts of the 
case.  38 U.S.C.A. 
§ 5101(b) (West 2002).  

A veteran's surviving spouse may receive accrued benefits to 
which the veteran was entitled based on evidence in the file 
at date of death, due and unpaid for a period not to exceed 
two years.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  
In the instant case, at the time of the veteran's death, an 
appeal of a denial of clear and unmistakable error in a March 
1997 rating decision denying service connection for a 
myocardial infarction was pending. 

The veteran alleged clear and unmistakable error (CUE) in the 
March 1997 rating decision, which denied his claim for 
service connection for a myocardial infarction due to lack of 
evidence of a current disability.  

The Board observes that, under 38 C.F.R. §§ 3.104(a) and 
3.105(a) (2003) taken together, a rating action is final and 
binding in the absence of clear and unmistakable error.  A 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2003).  
Under 38 C.F.R. § 3.105(a), "[P]revious determinations which 
are final and binding will be accepted as correct in the 
absence of clear and unmistakable error."  The United States 
Court of Appeals for Veterans Claims (Court) has provided the 
following guidance with regard to a claim of "clear and 
unmistakable error":

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator, or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated. 

Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc).

The Court in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  The 
words 'clear and unmistakable error' are 
self-defining.  They are errors that are 
undebatable, so that it could be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ [agency of original 
jurisdiction] or Board decision.  

Russell, 3 Vet. App. at 313-14 (1992).

In determining whether there is CUE, the doctrine of 
reasonable doubt in favor of the veteran under 38 U.S.C.A. § 
5107(b) (West 2002) is not for application, inasmuch as 
error, if it exists, is undebatable, or there was no error 
within the meaning of 38 C.F.R. § 3.105(a) (2003).  Russell, 
3 Vet. App. 314 (1992).

The Court has consistently stressed the rigorous nature of 
the concept of clear and unmistakable error.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must be 
remembered that clear and unmistakable error is a very 
specific and rare kind of error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  In Russell, Fugo, and other decisions, the 
Court has emphasized that merely to aver that there was clear 
and unmistakable error in a rating decision is not sufficient 
to raise the issue.  The Court has further held that simply 
to claim clear and unmistakable error on the basis that 
previous adjudications had improperly weighed the evidence 
can never rise to the stringent definition of clear and 
unmistakable error.

At the time of the March 1997 rating decision being assailed 
under CUE, the veteran had contended that his myocardial 
infarction in November 1980 was the result of smoking in 
service.  The pertinent evidence of record at that time 
included his military separation examination, the hospital 
records from 1980 and 1981 showing he suffered a myocardial 
infarction in 1980; a letter from Dr. E.J.W. dated in April 
1983 showing treatment for a severe episode of angina in 
April 1983; and a September 24, 1993 letter from Dr. E.J.W. 
stating that the veteran was a moderately heavy smoker from 
the time he spent in the Army up until November 1980.  Dr. 
E.J.W. stated that he felt the myocardial infarction "was 
directly attributed to smoking."  

In his claim of CUE, the veteran argued that the heart attack 
would have caused scarring of the heart, and that he did not 
have to submit evidence of current disability at the time of 
his claim in 1993 to have been awarded a zero percent rating.

With regard to these contentions, the Board notes that at the 
time of the March 1997 rating decision, there was, in fact, 
no evidence showing any current disability of the veteran's 
heart.  Dr. E.J.W.'s 1993 statement failed to note any 
current disability, and the other evidence of record showed 
angina 10 years and a myocardial infarction 13 years prior to 
the date of claim.  Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110; 1131.  In the absence of proof of present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 
1328 (1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Thus, as the record at 
the time of the March 1997 decision showed no evidence of a 
current disability, that decision was not clearly and 
unmistakably erroneous in denying the claim.

Furthermore, even if a myocardial infarction can be held to 
automatically result in a disability 10 years after-the-fact 
without any proof of present symptomatology (as essentially 
alleged by the veteran), the claim of CUE would still fail.  
Specifically, the veteran's CUE claim failed to establish 
that, even if the error complained of existed, such error 
would change the outcome.  As the Court stated in Fugo, 6 
Vet. App. at 43-44, "[e]ven where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable."  See also Bustos v. 
West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (holding that the 
alleged error "must be outcome-determinative").  

Here, the evidence of record at the time of the March 1997 
rating decision shows the veteran conceding that he started 
smoking at age 16, prior to entering service, and medical 
evidence noting that he was a moderately heavy smoker from 
the time he spent in service until November 1980.  Thus, the 
evidence shows he smoked for a short time before entering 
service, for just under 4 years during service, and for 
approximately 23 years after service.  Dr. E.J.W.'s opinion 
indicated that he felt the veteran's myocardial infarction 
was "directly attributed to smoking."  This opinion did not 
specifically link it to the 4-year period of smoking in 
service.  Given that the veteran smoked prior to service, and 
smoked for 23 years after service, the evidence had to link 
his myocardial infarction to the period of time he smoked in 
service, not merely to the general "event" of smoking, the 
bulk of which occurred after discharge.  

Thus, even if the veteran had a current heart disability at 
the time of his claim for service connection, the lack of a 
medical opinion linking the veteran's myocardial infarction 
directly to the in-service period of smoking would have 
resulted in the denial of service connection.  Consequently, 
even if error existed as contended, such error was not 
outcome determinative, and clear and unmistakable error is 
not shown.  See Brammer, Degmetich, and Wamhoff, all supra.

In the absence of a finding of CUE in the March 1997 rating 
decision, there is no basis upon which to grant the claim for 
accrued benefits.  The appeal is denied. 





ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

The claim of clear and unmistakable error in the March 1997 
rating decision denying service connection for a myocardial 
infarction, for the purpose of accrued benefits, is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
